Mr. Justice Brown delivered the opinion of the court. Abstract of the Decision. Brokers, § 48*—when principal effecting sale is liable for commissions. A broker secured a purchaser and the owner not agreeing to the purchase price in the contract of sale prepared by the broker refused to sign the contract and terminated the negotiations. The owner subsequently sought out the purchaser and made a similar contract with him in a third person’s name, providing for the repudiated purchase price. The third person then assigned the contract to the purchaser. Held, the owner was liable to his broker for commissions.